DETAILED ACTION
1.	This communication is in response to the amendment filed on 10/26/2021. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1, 3-11 and 13-19 are allowed.


Reasons for allowance
2. 	With respect to claim 1 the prior art does not teach or fairly suggest first, performing, using a processor, an additional plurality of transformations on the issue records, said additional plurality of transformations on the issue records comprising (1) calculating current issue records, new issue records, and past due issue records and (2) grouping the plurality of issue records by one of a plurality of types; second, performing, using a processor, an additional plurality of transformations on the regulations records, said additional plurality of transformations on the regulations records comprising calculating current regulations records, past due regulations records and completed regulations records; third, performing, using a processor, an additional plurality of transformations on the operations loss records, the additional plurality of transformations performed on the operations loss records comprising applying Basel levels to each of the records and calculating total loss by category; third fourth, performing, using a processor, an additional plurality of transformations on the drivers information, said additional plurality of transformations performed on the drivers information comprising calculating current due, past due and completed driver records; and performing, using a processor, final transformations to obtain at least one of sending an electronic notification allocating additional resources to remediate a compliance trend, sending an electronic notification allocating 


	With respect to claim 11 the prior art does not teach or fairly suggest receiving complaints data from manual data extractions; and performing, using a processor, final transformations, said final transformations based, at least in part on the received complaints data, said performing for obtaining at least one of sending an electronic notification allocating additional resources to remediate a compliance trend, sending an electronic notification allocating additional resources to remediate a compliance projection, and sending an electronic notification allocating additional resources to correct a current compliance issue; wherein the performing final calculations further comprises calculating standard deviations for the issue records, the drivers data records, the regulations data records, and the operations loss records for a pre-determined historical number of quarters.






Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        November 5, 2021